BERDON, J.,
concurring in part and dissenting in part. During my quarter of a century on the bench, I have witnessed a great many injustices that resulted from the application of hypertechnical rules to untimely appeals. Such rules prevent controversies from being decided on the merits, they add substantial costs to the litigation process,1 they increase the cost of insurance premiums for legal malpractice coverage and — most importantly — they deprive litigants of justice. In my view, such rules have no place in our society as we approach the new millennium. Unfortunately, my colleagues in the majority disagree.
Under our supervisory powers, I would adopt the following universal2 rule: An appeal is timely if it is filed within a reasonable time after the statutory deadline, unless the party seeking dismissal can demonstrate either (1) that the text of the relevant statute explicitly and unambiguously provides that strict compliance with the deadline is a jurisdictional prerequisite or (2) that permitting the appeal to go forward will result in undue prejudice.3 In the absence of one of these two showings, it is unjust to prohibit a litigant from having his or her day in court simply because his or her attorney failed to file certain documents at a particular time. Although I am not surprised that my colleagues on this court disagree with me, it is my hope that the legislature will enact a statute adopting the equitable rule that I have proposed.
*603Applying this rule to the facts of the controversy before us, it is apparent that the trial court improperly dismissed the present case. Nevertheless, I join that aspect of the majority opinion that affords parties an opportunity to establish that counsel did not receive timely notice of relevant decisions. In my view, the contrary result would violate both the constitution and fundamental principles of equity.
Accordingly, I concur in part and dissent in part.

 See, e.g., Kudlacz v. Lindberg Heat Treating Co., 250 Conn. 581, 738 A.2d 135 (1999).


 I would apply this rule to all statutory periods of limitation before all courts, all administrative commissions, and all administrative review boards.


 If a party attempts to demonstrate that permitting the appeal to go forward will result in undue prejudice, I would require a hearing before the trial court or the administrative body in order to evaluate the merits of this argument.